DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	Claims 1, 8 and 15 recite collecting provenance data; identifying model quality improvements based on the collected provenance data; identifying related models based on the collected provenance data; and recommending model quality improvements to a user.
The above claim limitations cover performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the claim element that precludes the step from practically being performed in the mind. For example, a user could observe a model and collect data mentally from it, identify model improvements based on the collected data, identify related models mentally based on the collected data, and formulate recommendations for a user. 
 	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an 
 	The computer system, processors, memories, storage media and program instructions are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)].
 	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements computer system, processors, memories, storage media and program instructions amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
 	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
 	Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

 	Claims 3-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. They refer to additional subject matter, which generally describe limitations that can be performed in the mind and thus also fall into the “Mental Processes” grouping of abstract ideas.  The dependent claims do not describe additional elements that would integrate the judicial exception into a practical application or that amount to significantly more than the judicial exception.  Thus, claims 3-8 are not patent eligible.

  	Claims 9-14 correspond to claims 2-7, and are rejected for the same reasons. 	Claims 16-20 correspond to claims 2-6 and are rejected for the same reasons.  
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.	
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dasgupta (US 10,719,301).

 	Regarding claim 1, Dasgupta teaches a method for utilizing provenance data to improve machine learning, the method comprising:
 	collecting provenance data (col. 27, lines 15-64, the system can obtain data sets and various user inputs for use in a machine learning model experiment; additionally, a model may be selected for the experiment; see also Fig. 7A, col. 21, line 60 to col. 22, line 47, where a user can define the model, dataset and other parameters for the experiment; note that “provenance data” can be understood as almost any data relating to starting a process; in the context of Dasgupta, it can be understood as almost any model or dataset-related parameter e.g., feedback obtained from the user, as described in col. 28, lines 49-52);
 	identifying model quality improvements based on the collected provenance data (col. 28,  lines 49-63, the system can identify and present recommendations for corrective actions to take for the experiment, model and dataset; as noted in col. 27, lines 60-65; col. 28, lines 19-49, the improvements are based on the application of datasets to the model and other model parameters; see also col. 10, lines 1-12, the system turns or improves a model when it is trained with a data set and/or user input);
 	identifying related models based on the collected provenance data (col. 28, line 64 to col. 29, line 15, the system can start with a model, as noted above; the system can also propose changes to a model, which effectively generates a new, revised model i.e., “related models”; this 
 	recommending model quality improvements to a user (col. 28, lines 49-63, the system can identify and present recommendations for corrective actions to take for the experiment, model and dataset; see also col. 48, line 48 to col. 49, line 4; col. 55, line 47 to col. 56, line 36, which describes corrective actions that can be suggested and presented to a user).

 	Regarding claim 2, Dasgupta teaches the invention as claimed in claim 1.  Dasgupta also teaches wherein the provenance data is collected from a provenance store (a “provenance store” can be considered to be any structure that stores provenance data; col. 61, lines 8-24 describe a memory that can store data related to the invention; inherently, when the system performs actions using the data, it must collect the data from memory; data used for a model experiment can also come from a client, client data store or model data store, as described in Fig. 4, col. 17, lines 45-48; col. 18, lines 19-21; see also col. 9, lines 39-41, which describes a media repository 162; see also col. 12, lines 64-67) .

 	Regarding claim 3, Dasgupta teaches the invention as claimed in claim 1.  Dasgupta also teaches wherein the provenance data includes data origins, data characteristics, data relationships, data transformations or data movements (col. 27, lines 15-64, the system can 

 	Regarding claim 4, Dasgupta teaches the invention as claimed in claim 1.  Dasgupta also teaches wherein the provenance data related to a machine learning model includes model metrics, training datasets, feature sets, a usage history, reviews, ratings, feedback, machine learning algorithms, model metadata or deployment metadata (col. 9, lines 57-67, the models described in Dasgupta can pertain to machine learning/neural network models; col. 27, lines 15-64, the system can obtain user defined data sets, models and various other user inputs for use in a machine learning model experiment, as noted above; see also Fig. 7A, col. 21, line 60 to col. 22, line 47).

 	Regarding claim 5, Dasgupta teaches the invention as claimed in claim 1.  Dasgupta also teaches wherein the provenance data relating to a dataset includes a usage history, a forward lineage, a backward lineage, transformations applied for data preparation and data cleaning, column classifications, reviews, ratings, feedback or a data distribution (col. 27, lines 15-64, the system can obtain from a user data sets and various user inputs for use in a machine learning model experiment i.e., a “usage history”; additionally, a model may be selected for the experiment; see also Fig. 7A, col. 21, line 60 to col. 22, line 47, where a user can define the model, dataset and other parameters for the experiment; see also col. 28, lines 28-52, the user may provide diagnosis feedback, which can affect the development of a second model).



 	Regarding claim 7, Dasgupta teaches the invention as claimed in claim 1.  Dasgupta also teaches wherein identifying the related models include analyzing provenance data-based relationships, context-based relationships, access patterns or usage-based relationships and data profile-based relationships (col. 14, line 65 to col. 15, line 5, when a model is trained, it becomes a new version of the model based on training with a dataset; this naturally involves at least analyzing a relationship between the model and the dataset i.e., “provenance data-based relationships,” “context-based relationships” or “usage-based relationships”; see also col. 27, lines 15-32, data sets can be accessed by a user and modified, before being used for training and modifying a model i.e., “access patterns”; see also col. 28, line 49 to col. 29, line 3, the system can analyze how a data set relates to a model and determine corrective actions need to be taken to generate a revised model; such changes and experiments can be performed iteratively to steadily change the model multiple times).


 	one or more processors (col. 60, lines 63-66 describes a processor), 
 	one or more computer-readable memories (col. 61, lines 8-24 describes a memory), 
 	one or more computer-readable tangible storage media (col. 61, lines 8-24 describes a memory), and 
 	program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method (col. 61, lines 8-24 describes instructions stored in memory)

 	Regarding claim 9, Dasgupta teaches the invention as claimed in claim 8.  Claim 9 corresponds to claim 2 and is rejected for the same reasons.

	Regarding claim 10, Dasgupta teaches the invention as claimed in claim 8.  Claim 10 corresponds to claim 3 and is rejected for the same reasons.

	Regarding claim 11, Dasgupta teaches the invention as claimed in claim 8.  Claim 11 corresponds to claim 4 and is rejected for the same reasons.

	Regarding claim 12, Dasgupta teaches the invention as claimed in claim 8.  Claim 12 corresponds to claim 5 and is rejected for the same reasons.

	Regarding claim 13, Dasgupta teaches the invention as claimed in claim 8.  Claim 13 corresponds to claim 6 and is rejected for the same reasons.

	Regarding claim 14, Dasgupta teaches the invention as claimed in claim 8.  Claim 14 corresponds to claim 7 and is rejected for the same reasons.

 	Regarding claim 15, the claim corresponds to claim 1 and is rejected for the same reasons.  Dasgupta also teaches a computer program product for utilizing provenance data to improve machine learning (col. 61, lines 8-24 describes instructions stored in memory), comprising:
 	one or more computer-readable tangible storage media and program instructions stored
on at least one of the one or more computer-readable tangible storage media, the program
instructions executable by a processor to cause the processor to perform a method (col. 61, lines 8-24 describes instructions stored in memory).

 	Regarding claim 16, Dasgupta teaches the invention as claimed in claim 15.  Claim 16 corresponds to claim 2 and is rejected for the same reasons. 

	Regarding claim 17, Dasgupta teaches the invention as claimed in claim 15.  Claim 17 corresponds to claim 3 and is rejected for the same reasons. 



	Regarding claim 19, Dasgupta teaches the invention as claimed in claim 15.  Claim 19 corresponds to claim 5 and is rejected for the same reasons. 

	Regarding claim 20, Dasgupta teaches the invention as claimed in claim 15.  Claim 20 corresponds to claim 6 and is rejected for the same reasons. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Walters (US 10,521,719) relates to recommending one or more reference models that match a dataset or preliminary model e.g., see Walters Abstract, col. 12, line 63 to col. 14, line 61. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ERIC J YOON/Primary Examiner, Art Unit 2143